On order of the Court, the application for leave to appeal the December 21, 2017 order of the Court of Appeals is considered. The defendant's claims regarding DNA testing and the retention of biological materials under MCL 770.16, and regarding judicial bias, are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. In all other respects, leave to appeal is DENIED, because the remaining questions raised in the defendant's motion for relief from judgment are prohibited by MCR 6.502(G). The motion to remand to expand the record is DENIED.